Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 08/16/2021. Claims 1-10 and 12-18 are currently pending.
The rejection of claims 12 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The rejections on the grounds of nonstatutory double patenting of the claims being unpatentable over 1) claims 1-11 and 13 of U.S. Patent No. 9,057,010, 2) claims 1-3, 6, 8-16, and 18 of U.S. Patent No. 9,359,540, 3) claims 1-6, 11, 12, 17, and 18 of U.S. Patent No. 9,488,398, 4) claims 1, 4, 6-9, 11-18, 19, and 21 of U.S. Patent No. 10,308,853, and 5) claims 1-16 of copending Application No. 16/494,445 as previously set forth in the Office action mailed 06/01/2021 are each maintained.  
The rejection of claims 1-10 and 12-18 under 35 U.S.C. 103 as being unpatentable over Minor (US 7,569,170) as previously set forth in the Office action mailed 06/01/2021 is maintained.  
The rejection of claims 1-10 and 12-18 under 35 U.S.C. 103 as being unpatentable over Andre et al. (US 2012/0255316) as previously set forth in the Office action mailed 06/01/2021 is maintained.  
The rejection of claims 1-10 and 12-18 under 35 U.S.C. 103 as being unpatentable over Rached (US 9,057,010) as previously set forth in the Office action mailed 06/01/2021 is maintained.  
Note, the present ground(s) of rejection(s) have been revised to reflect the changes in claim scope made by Applicant’s present claim amendment (e.g., claim 12).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13 of U.S. Patent No. 9,057,010.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to compositions, processes and systems comprising substantially the same composition.  Claims 1 and 13 of U.S. 9,057,010 recites a ternary composition comprising, in mass percent, 5-20% difluoromethane, 5-20% pentafluoroethane, and 60-90% tetrafluoropropene, which overlaps the instantly claimed amount of difluoromethane and is merely close to the instant claimed amounts of pentafluoroethane and tetrafluoropropene such that a person of ordinary skill in the art would have expected them to have the same properties, which meets instant claims 1-4 and 7-10, as well as the methods of using the composition of instant claim 12.  Claims 2 and 3 of U.S. 9,057,010 recite the tetrafluoropropene is 1,3,3,3-tetrafluoropropene or 2,3,3,3-tetrafluoropropene, which meets instant claims 5 and 6.  Claim 5 of U.S. 9,057,010 recite a heat-transfer composition comprising the composition and at least one additive, which meets instant claim 13.  Claims 4 and 6-11 of U.S. 9,057,010 recite heat transfer installation/system-related structure, presence of the composition therein, and method limitations that read on and encompass the claimed structure, system(s), and method limitations of instant claims 14-18.  The patented claims are an obvious variant of those instantly claimed.  

Claims 1-10 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-16, and 18 of U.S. Patent No. 9,359,540.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to compositions, processes and systems comprising substantially the same composition.  Claim 1 of U.S. 9,359,540 recites a ternary composition comprising, in mass percent, 5-35% difluoromethane, 5-20% pentafluoroethane, and 60-90% tetrafluoropropene, which overlaps the instantly claimed amount of difluoromethane and is merely close to the instant claimed amounts of pentafluoroethane and tetrafluoropropene such that a person of ordinary skill in the art would have expected them to have the same properties, which meets instant claims 1-4 and 7-10, as well as the methods of using the composition of instant claim 12.  See also the further ternary compositions of claims 6, 14, 15 and 18 of U.S. 9,359,540, which also overlap the instantly claimed amount of difluoromethane and are merely close to the instant claimed amounts of pentafluoroethane and tetrafluoropropene.  Claims 2 and 3 of U.S. 9,359,540 recite the tetrafluoropropene is 1,3,3,3-tetrafluoropropene or 2,3,3,3-tetrafluoropropene, which meets instant claims 5 and 6.  Claim 9 of U.S. 9,359,540 recite a heat-transfer composition comprising the composition and at least one additive, which meets instant claim 13.  Claims 8, 10-16, and 18 of U.S. 9,359,540 recite heat transfer installation/system-related structure, presence of the composition therein, and method limitations that read on and encompass the claimed structure, system(s), and method limitations of instant claims 14-18.  The patented claims are an obvious variant of those instantly claimed.  

Claims 1-10 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11, 12, 17, and 18 of U.S. Patent No. 9,488,398.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to substantially the same scope in that claim 1 of the patented claims recite a method comprising replacing a heat transfer fluid in a heat transfer installation/vapor compression circuit with a final heat transfer fluid of the composition, in mass percent, 5-50% difluoromethane, 2-20% pentafluoroethane, and 30-90% tetrafluoropropene, which overlaps the instantly claimed amount of difluoromethane and is merely close to the instant claimed amounts of pentafluoroethane and tetrafluoropropene such that a person of ordinary skill in the art would have expected them to have the same properties, which read on and meet instant claims 1-4 and 7-10, the methods of using the composition of instant claim 12, and the claimed installation/structure, system(s), and method limitations of instant claims 14-18.  See also the further ternary compositions of claims 11 and 12 of U.S. 9,488,398, which also overlap the instantly claimed amount of difluoromethane and is merely close to the instant claimed amounts of pentafluoroethane and tetrafluoropropene.  See also claims 4-6 of U.S. 9,488,398, which further recite the content of the initial fluid that is replaced by the final heat transfer fluid.  Claims 2, 3, and 18 of U.S. 9,488,398 recite the tetrafluoropropene is 1,3,3,3-tetrafluoropropene or 2,3,3,3-tetrafluoropropene, which meets instant claims 5 and 6.  Claims 17 and 18 of U.S. 9,488,398 recite the composition further at least one additive, which meets instant claim 13.  The patented claims are an obvious variant of those instantly claimed.  

Claims 1-10 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-9, 11-18, 19, and 21 of U.S. Patent No. 10,308,853.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to substantially the same scope in that claims 1, 9, 15, 16, 19, and 21 of the patented claims recite a method for cooling or heating a fluid or body by means of a vapor compression circuit, a method of protecting against fire/explosion in a vapor compression circuit, a method of reducing GWP, a cooling or heating installation comprising a vapor compression circuit having a heat transfer fluid of substantially the same composition as that instantly claimed is enclosed therein.  See, e.g., claims 7, 8, and 18 of U.S. 10,308,853 for specific heat transfer fluid compositions including a 30-90:5-50:2-20 mixture of 1,3,3,3-tetrafluoropropene, difluoromethane, and pentafluoroethane or a 30-90:5-50:2-20 mixture of 2,3,3,3-tetrafluoropropene, difluoromethane, and pentafluoroethane, which overlaps the instantly claimed amount of difluoromethane and is merely close to the instant claimed amounts of pentafluoroethane and tetrafluoropropene such that a person of ordinary skill in the art would have expected them to have the same properties, which read on and meet instant claims 1-10, the methods of using the composition of instant claim 12, and the claimed installation/structure, system(s), and method limitations of instant claims 14-18.  Claims of 12 and 13 of U.S. 10,308,853 recite heat transfer installation/system-related structure, which further read on and encompass the claimed structure/system(s) of instant claims 14-16.  Claims 1, 4, 6, 9, 11, 14-17, 19, and 21 of U.S. 10,308,853 recite the composition further comprises an additional heat transfer compound, e.g., an ether, which meets the at least one additive of instant claim 13.  The patented claims are an obvious variant of those instantly claimed.  

Claims 1-10, 12, and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/494,445.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to substantially the same scope in that the copending claims recite processes of heating and/or cooling and system/structure therein comprising a refrigerant of anticipatory composition to the composition instantly claimed.  For example, claim 1 of 16/494,445 recites “the refrigerant comprises - from 4% to 6% by weight of difluoromethane; - from 2.5% to 3.5% by weight of pentafluoroethane; and - from 91% to 93.5% by weight of tetrafluoropropene.”  See also the further refrigerant compositions/limitations of claims 2-6, 15, and 16 of 16/494,445 which anticipate the compositions of instant claims 2-7, as well as the methods of using the composition of instant claim 12.  Claims 6-8 of 16/494,445 recite the refrigerant has a GWP of less than 150, a lower flammability limit of greater than 285 g/m3, and a flame propagation rate of less than 2 cm/s, which collectively anticipate instant claims 8-10.  Claims 1 and 9-14 of 16/494,445 recite heat-transfer system-related structure, presence of the refrigerant therein, and method limitations that read on and encompass the claimed structure, system(s), and method limitations of instant claims 14-18.  The copending claims anticipate and/or are an obvious variant of those instantly claimed.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Minor (US 7,569,170, an IDS reference, hereinafter Minor). 
	As to claims 1-7, Minor teaches preferred compositions comprising, in weight %,

    PNG
    media_image1.png
    71
    336
    media_image1.png
    Greyscale

(Table 2, col. 5).  In the art, HFC-32 is difluoromethane, HFC-125 is pentafluoroethane, trans-HFC-1234ze is the trans isomer of 1,3,3,3-tetrafluoropropene, and HFC-1234yf is 2,3,3,3-tetrafluoropropene.  Although the disclosed amounts of difluoromethane, pentafluoroethane, and tetrafluoropropene do not expressly anticipate the compositions and various subsets/points claimed, the disclosed amounts substantially overlap and encompass those instantly claimed such that they are prima facie obvious over the preferred ranges of the reference.  See MPEP 2144.05, I. 
	As to claims 8-10, Minor does not expressly teach an anticipatory exemplary composition having a GWP of less than 150, a lower/minimum flammability limit of greater than 285 g/m3, and a flame propagation rate of less than 2 cm/s.  Still, the reference teaches compositions of difluoromethane, pentafluoroethane, and tetrafluoropropene in substantially overlapping and encompassing amounts such that at the time of the effective filing date a person of ordinary skill in the art would have expected the compositions to have the same properties.  Compositions with the same ingredients in the same amounts would have been expected to have the same properties.  See MPEP 2112.01, II.  Furthermore, the reference is drawn to the disclosed compositions for the purpose of obtaining a zero or low ozone depletion potential and low GWP, e.g., less than 150, relative to prior art fluids having a less desirable GWP suitable for replacing such fluids (col. 18 line 49 to col. 19 line 29) as well as obtaining a fire extinguishing/suppressing material (col. 50 line 36 to col. 51 line 35).  Accordingly, the presence of additional properties such as a particular GWP, flammability limit, and flame propagation rate would also naturally flow from the disclosed tetrafluoropropene-difluoromethane-pentafluoroethane heat transfer compositions of Minor.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
	As to claim 12, Minor teaches the composition is a heat transfer fluid and a replacement fluid, as described above.  Minor discusses the composition is suitable and useful as a low GWP replacement for currently used refrigerants, e.g., R123a, R22, R245fa, R407f, R422, etc.  The replacement refrigerant is used in the original refrigeration equipment, i.e., system, designed for a different refrigerant.  See col. 18 line 49 to col. 19 line 29
	As to claim 13, Minor teaches a heat transfer composition comprising the heat transfer fluid and at least one additive, e.g., a lubricant (col. 19 lines 30-60). 
	As to claim 14, Minor teaches a heat transfer system containing a vapor compression circuit containing the composition (col. 41 line 51 to col. 42 line 5) where the system is useful in refrigerated transport or motor vehicle air conditioning/heating (col. 42 lines 6-18). 
	As to claims 15 and 16, Minor teaches a heat transfer installation comprising a vapor compression circuit containing the composition (col. 41 line 51 to col. 42 line 5) where the heat transfer installation comprises a “low-power” installation, at least one refrigerant/air heat exchanger or at least one positive displacement piston compressor (col. 42 line 1 to col. 43 line 17). 
	As to claim 17, Minor teaches a process for heating or cooling a fluid/body by means of a vapor compression circuit containing the composition as a heat-transfer fluid, where said process successively comprises the evaporation of the heat-transfer fluid, the compression of the heat-transfer fluid, the condensation of the heat fluid and the expansion of the heat-transfer fluid (col. 42 line 1 to col. 43 line 34).
	As to claim 18, although Minor fails to expressly teach an anticipatory temperature of the cooled/heated fluid/body, a person of ordinary skill in the art would at once envisage temperatures encompassing and within any of the three ranges recited in the instant claim (i.e., -40 to -10°C, -15 to 15°C, or 30 to 80°C) from the teachings of Minor since Minor teaches the vapor compression circuit is implemented as a cooling or a heating installation, including a refrigeration system, an air conditioning system, or a heat pump system (col. 41 lines 51-53 and col. 42 lines 1-42).  See also the refrigeration performance data including various evaporator temperature, condenser temperature, subcool amount, and return gas temperature values for other compositions of the reference outside the composition instantly claimed, but are relevant in showing the metes and bounds of the reference fluid (see, e.g., the conditions at col. 68, col. 78, and col. 80).

Claims 1-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Andre et al. (US 2012/0255316, hereinafter Andre).
	As to claims 1-7, Andre teaches a heat transfer fluid composition comprising a mixture of 2,3,3,3-tetrafluoropropene, difluoromethane and pentafluoroethane, in a mass ratio of 30-90:5-50:2-20 (para. 0036) or a mixture of 1,3,3,3-tetrafluoropropene, difluoromethane and pentafluoroethane, in a mass ratio of 30-90:5-50:2-20 (para. 0037).  The disclosed amounts of difluoromethane and pentafluoroethane overlap and encompass those instantly claimed.  Although the disclosed amounts of tetrafluoropropene (i.e., up to and including 90%) do not expressly fall within or overlap the instantly claimed amount(s) of tetrafluoropropene among claims 1-4 and 7 (i.e., 91% to 93.5% and various subsets/points therein), the reference teaches compositions of difluoromethane, pentafluoroethane, and tetrafluoropropene where the difluoromethane is as small as 5%, the pentafluoroethane is as small as 2%, and the tetrafluoropropene is substantially the majority/remainder of the composition that are merely close such that at the time of the effective filing date a person of ordinary skill in the art would have expected the compositions to have the same properties.  See MPEP 2112.01, II. 
	As to claims 8-10, Andre does not appear to expressly teach the composition has a GWP of less than 150, a lower/minimum flammability limit of greater than 285 g/m3, and a flame propagation rate of less than 2 cm/s.  Still, the reference teaches compositions of difluoromethane, pentafluoroethane, and tetrafluoropropene where the difluoromethane is as small as 5%, the pentafluoroethane is as small as 2%, and the tetrafluoropropene is substantially the majority/remainder of the composition such that at the time of the effective filing date a person of ordinary skill in the art would have expected the compositions to have the same properties.  Compositions with the same ingredients in the same amounts would have been expected to have the same properties.  See MPEP 2112.01, II.  Furthermore, the reference is drawn to the disclosed composition for the purpose reducing the GWP of the heat transfer fluid relative to prior art fluids having a less desirable GWP while also balancing the flammability of the heat transfer fluid (abstract and para. 0001-0011).  Accordingly, the presence of additional properties such as a particular GWP, flammability limit, and flame propagation rate would also naturally flow from the disclosed tetrafluoropropene-difluoromethane-pentafluoroethane heat transfer compositions of Andre.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
	As to claim 12, Andre teaches the composition is a heat transfer fluid and a replacement fluid, as described above.  See also para. 0151-0153.  Andre teaches the composition is suitable in a method for reducing the GWP of an initial heat transfer fluid by lowering the relative amount of a high GWP heat transfer compound, e.g., R134a disclosed as HFC-134a (para. 0102-0104 and 0286-0288).
	As to claim 13, Andre teaches a heat transfer composition comprising the heat transfer fluid and at least one additive, e.g., a lubricant (para. 0040).
	As to claim 14, Andre teaches a heat transfer system containing a vapor compression circuit containing the composition (abstract and para. 0011 and 0070) where the system is useful in refrigerated transport or motor vehicle air conditioning/heating (para. 0071 and 0207-0222). 
	As to claim 15, Andre teaches a heat transfer installation comprising a vapor compression circuit containing the composition (abstract).
	As to claim 16, Andre teaches the heat transfer installation comprises at least one refrigerant/air heat exchanger or at least one positive displacement piston compressor (para. 0207-0222). 
	As to claim 17, Andre teaches a process for heating or cooling a fluid/body by means of a vapor compression circuit containing the composition as a heat-transfer fluid, where said process successively comprises the evaporation of the heat-transfer fluid, the compression of the heat-transfer fluid, the condensation of the heat fluid and the expansion of the heat-transfer fluid (para. 0214-0218). 
	As to claim 18, although Andre fails to expressly teach a precise temperature of the cooled/heated fluid/body, a person of ordinary skill in the art would at once envisage temperatures encompassing and within any of the three ranges recited in the instant claim (i.e., -40 to -10°C, -15 to 15°C, or 30 to 80°C) from the teachings of Andre since Andre teaches the vapor compression circuit is implemented as a cooling or a heating installation, including a heat pump installation to heat a fluid or body such as air and various products/objects/organisms, an air conditioning installation to cool a fluid or body such as air and various products/objects/organisms, and even a refrigerating or freezing/cryogenic installation to cool a fluid or body such as air and various products/objects/organisms (para. 0222).  

Claims 1-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rached (US 9,057,010, an IDS reference). 
	As to claims 1-4 and 7, Rached teaches a ternary composition comprising, in mass percent, 5 to 50% of difluoromethane; from 2 to 20% of pentafluoroethane; and from 30 to 90% of tetrafluoropropene (abstract, col. 1 lines 63-67, and col. 6 lines 48-50).  The disclosed amounts of difluoromethane and pentafluoroethane overlap and encompass those instantly claimed.  Although the disclosed amounts of tetrafluoropropene (i.e., up to and including 90%) do not expressly fall within or overlap the instantly claimed amount(s) of tetrafluoropropene among claims 1-4 and 7 (i.e., 91% to 93.5% and various subsets/points therein), the reference teaches compositions of difluoromethane, pentafluoroethane, and tetrafluoropropene where the difluoromethane is as small as 5%, the pentafluoroethane is as small as 2%, and the tetrafluoropropene is substantially the majority/remainder of the composition that are merely close such that at the time of the effective filing date a person of ordinary skill in the art would have expected the compositions to have the same properties.  See MPEP 2112.01, II. 
As to claims 5 and 6, Rached teaches the tetrafluoropropene is 1,3,3,3-tetrafluoropropene or 2,3,3,3-tetrafluoropropene (abstract and col. 2 lines 1-4).
	As to claims 8-10, Rached does not appear to expressly teach the composition has a GWP of less than 150, a lower/minimum flammability limit of greater than 285 g/m3, and a flame propagation rate of less than 2 cm/s.  Still, the reference teaches compositions of difluoromethane, pentafluoroethane, and tetrafluoropropene where the difluoromethane is as small as 5%, the pentafluoroethane is as small as 2%, and the tetrafluoropropene is substantially the majority/remainder of the composition such that at the time of the effective filing date a person of ordinary skill in the art would have expected the compositions to have the same properties.  Compositions with the same ingredients in the same amounts would have been expected to have the same properties.  See MPEP 2112.01, II.  Furthermore, the reference is drawn to the disclosed composition for the purpose of obtaining a high performance and low GWP heat transfer fluid relative to prior art fluids having a less desirable GWP and performance for replacing such prior art fluids (col. 1 lines 8-60).  Accordingly, the presence of additional properties such as a particular GWP, flammability limit, and flame propagation rate would also naturally flow from the disclosed tetrafluoropropene-difluoromethane-pentafluoroethane heat transfer compositions of Rached.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
	As to claim 12, Rached teaches the composition is a heat transfer fluid and a replacement fluid, as described above.  Rached teaches a process for reducing the environmental impact of a heat transfer installation comprising a step of replacing the initial heat transfer fluid in a vapor compression circuit with the inventive composition having a lower GWP than the initial heat transfer fluid (col. 3 lines 56-63).  Rached teaches an example of the initial heat transfer fluid to be replaced is 1,1,1,2-tetrafluoroethane, i.e., R134a (col. 4 lines 20-22).  
	As to claim 13, Rached teaches a heat transfer composition comprising the heat transfer fluid and at least one additive, e.g., a lubricant (col. 8 lines 8-51).
	As to claim 14, Rached teaches a heat transfer system containing a vapor compression circuit containing the composition (col. 2 lines 50-53) where the system is useful in refrigerated transport or motor vehicle air conditioning/heating (col. 2 lines 54-56 and col. 5 lines 26-65). 
	As to claim 15, Rached teaches a heat transfer installation comprising a vapor compression circuit containing the composition (col. 2 lines 50-53).
	As to claim 16, Rached teaches the heat transfer installation comprises at least one refrigerant/air heat exchanger or at least one positive displacement piston compressor (col. 5 lines 26-38 and col. 6 lines 5-30). 
	As to claim 17, Rached teaches a process for heating or cooling a fluid/body by means of a vapor compression circuit containing the composition as a heat-transfer fluid, where said process successively comprises the evaporation of the heat-transfer fluid, the compression of the heat-transfer fluid, the condensation of the heat fluid and the expansion of the heat-transfer fluid (col. 1 lines 14-22, col. 2 lines 57-63, and col. 5 line 49 to col. 6 line 4). 
	As to claim 18, Rached teaches the process for cooling or heating a fluid or body are suitable for low-temperature refrigeration, moderate-temperature cooling, and moderate-temperature heating where the fluid therein is present at various temperatures at various stages of the process, e.g., -45 to -15°C, 25 to 80°C, and -20 to 10°C (col. 7 line 43 to col. 8 line 3) which read on, overlap, and/or encompass the three instantly claimed ranges (i.e., -40 to -10°C, -15 to 15°C, or 30 to 80°C).
Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. 
	Regarding the 103 rejections over each of Minor (US 7,569,170), Andre et al. (US 2012/0255316), and Rached (US 9,057,010), Applicant argues a person of ordinary skill in the art would not have been motivated to develop the claimed composition in view of Minor because Minor’s disclosure is broad and the preferred compositions of Minor are outside the scope of the instant claims the claimed composition is explicitly outside the scope of Andre et al. and Rached.  These arguments are not persuasive because the prior art references of record each teach the claimed difluoromethane, pentafluoroethane, and tetrafluoropropene compounds are suitable for inclusion in a refrigerant composition.  
Regarding Minor, although the amounts of difluoromethane, pentafluoroethane, and tetrafluoropropene taught in Minor do not expressly anticipate the compositions and various subsets/points claimed, the disclosed amounts substantially overlap and encompass those instantly claimed such that they are prima facie obvious over the preferred ranges of the reference.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05, I.  
	Applicant’s concern of the preferred compositions of Minor versus the claimed composition is noted, however, the rejection is based upon the Minor’s broad disclosure instead of preferred embodiments.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).   Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123.
	Regarding Andre et al. and Rached, both references teach compositions comprising tetrafluoropropene, difluoromethane and pentafluoroethane, in a mass ratio of 30-90:5-50:2-20.  The amounts of difluoromethane and pentafluoroethane overlap and encompass those instantly claimed.  The amounts of tetrafluoropropene (i.e., up to and including 90%) approach and are merely close to the instantly claimed amount(s) of tetrafluoropropene (i.e., 91% to 93.5% and various subsets/points therein).  The prior art references teach compositions where difluoromethane is as small as 5%, pentafluoroethane is as small as 2%, and tetrafluoropropene is substantially the majority/remainder of the composition.  While neither of the compositions fall within the recited limitations of tetrafluoropropene, they are still close enough that a person of ordinary skill in the refrigerant art would expect the compositions to have similar if not the same properties.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
	Applicant’s concern to the citation of MPEP 2112.01, II is noted.  However, the citation to MPEP 2112.01, II was to show the prior art compositions contain the same tetrafluoropropene, difluoromethane and pentafluoroethane components as that claimed, but in merely close or even overlapping amounts.  The rejections of record still rely on obviousness rationales.  Note that, where the claimed and prior art products are identical or substantially identical in structure or composition a prima facie case of either anticipation or obviousness has been established.  
	Applicant further argues the claimed compositions demonstrate unexpected results by way of lower compressor outlet temperatures and a lower temperature glide.  This argument and the comparative showing of Examples 1A, 1B, and 1C in the specification have been carefully considered, but are not persuasive because the claimed ranges have not been conclusively shown to possess criticality.  The Examples demonstrate performance of 5.0-6.0:3.0-3.3:90.9-92.0 blends of difluoromethane:penta-fluoroethane:tetrafluoropropene representing the claimed composition versus comparative blends of 18:8:74 difluoromethane:pentafluoro-ethane:tetrafluoropropene and R452A (believed to be 11:59:30 difluoromethane:pentafluoroethane:tetrafluoro-propene).  Not only is there little data for comparative compositions outside the claimed ranges, the comparative example blends are well-outside and not close to the claimed ranges, whereas the prior art references suggest compositions of much closer amounts to those claimed, such as low amounts of difluoromethane and pentafluoroethane, e.g., as low as 5 wt.% and as low as 2 wt.%, respectively, and a high amount of tetrafluoropropene, e.g., up to about 90 wt.%.  Additional comparative data might prove useful.  To establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
Applicant traverses the double patenting rejections of record by requesting the double patenting rejections be held in abeyance until claims of the present application are otherwise found to be allowable (see page 12 of the present response).  In response to applicant’s request to hold in abeyance a response, such as, a terminal disclaimer to the non-statutory double patenting rejection(s), it is noted that the filing of a terminal disclaimer cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP § 804 (I)(B)(1): “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
September 2, 2021